Citation Nr: 1736814	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for a cervical spine condition.

2.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and a March 2011 rating decision by the Department of Veterans Affairs (VA) of the Buffalo, New York Regional Office (RO).   

In May 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The matter was remanded by the Board to the RO in November 2015, and it has since been returned to the Board.  

The issue of service connection for a cervical spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The AOJ denied service connection for a cervical spine condition in September 2006; VA treatment records and VA examinations submitted between July 2009 and January 2014 relate to unestablished facts necessary to substantiate this service connection claim.






CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for cervical spine condition was final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for cervical spine condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

By way of a September 2006 rating decision, the RO denied service connection for cervical spine condition.  The Veteran did not appeal this decision and no additional evidence was timely submitted; therefore, the September 2006 rating decision is final.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103. 

In order to reopen a finally disallowed claim, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156.  Evidence added to the file since the September 2006 denial includes the Veteran's VA treatment records and VA examinations.  These records are new because they were not previously considered by agency decision makers.  They are relevant to the Veteran's present claim on appeal, as they document a current spine disability, and his contentions relating the disability to service.  As the evidence received since the RO's September 2006 denial includes new and material evidence, the criteria to reopen and reconsider these claims are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

ORDER

The petition to reopen the claim of entitlement to service connection for cervical spine condition is granted.


REMAND

The record shows the Veteran failed to appear for an examination scheduled in connection with his claim in early 2016.  However, the Veteran was contacted in May 2016 and he stated that he missed the examination due to a family emergency and requested that the examination be rescheduled.  The Veteran reiterated this request in January 2017, stating his intent to appear.  In addition, by way of his Appellate Brief filed January 2017, the Veteran requested a medical opinion.    

Given the Veteran's expressed willingness to cooperate, and as there is no formal medical opinion of record as to whether there is a nexus between the Veteran's current disability and service, the Veteran will be afforded another opportunity to receive a VA examination.  

The Veteran is advised that failure to report for any scheduled examinations, without good cause, may result in a denial of his claim.  See 38 C.F.R. 3.655.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment, the records of which should be sought. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional VA and private treatment records related to his cervical spine condition that he wants considered in this matter.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records not already associated with the file. 

2. After any records requested above have been associated with the claims file, schedule a VA examination of the Veteran to determine the nature and etiology of any current cervical spine disability.  All indicated tests should be accomplished.  The entire claims file should be made available and reviewed by the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to the following:

Whether it is at least as likely as not that any currently diagnosed cervical spine disability was caused by any in-service disease or injury, including the June 1974 in-service automobile accident. 

A thorough rationale, to include reference to relevant evidence of record, both in-service and post-service, as appropriate, should be provided for all opinions expressed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


